receive a distribution from the trust in the amount of the account assets.
                See In re Estate of Holmes, 43 Cal. Rptr. 693, 695 (Ct. App. 1965)
                (indicating that adepemtion only occurs under California law when the
                decedent had the intent, at the time of the transfer, for the gift to adeem). 1
                The district court affirmed the probate commissioner's report and
                recommendation, and this appeal followed.
                            On appeal, Robert argues that the probate commissioner's
                conclusion that Annette did not intend the gift to adeem was contrary to
                the evidence presented, including evidence from which he argued that her
                intent at the time of transfer could be inferred. Having considered the
                parties' arguments and the record on appeal, we conclude that substantial
                evidence supported the conclusion that Annette did not intend the gift to
                adeem when she transferred the assets. Although some evidence was
                presented that supported Robert's contention that Annette intended for
                the gift to Maryann to fail, Robert himself testified that the transfer was
                done solely to follow their financial advisor, who had transferred to a
                different investment firm. Furthermore, Maryann and another witness
                both testified that Annette had repeatedly mentioned that she had made a
                gift to Maryann in her trust, that Maryann and Annette were extremely
                close with no hostility or animosity between them up to the time of
                Annette's death, and that, immediately following Annette's death, Robert
                stated that he would be giving money to Maryann. Thus, the district
                court's decision affirming the probate commissioner's report and
                recommendation was supported by substantial evidence.         See In re Estate

                      lUnder its terms, the trust agreement is governed by California law.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) IFTTA
                 of Bethurem, 129 Nev.            313 P.3d 237, 242 (2013) (holding that this
                 court will uphold the district court's findings of fact if they are supported
                 by substantial evidence).
                             Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                       Pieku tiAe           J.
                                                              Pickering



                                                              Par



                                                              Saitta



                 cc: Hon. Gloria Sturman, District Judge
                      John Walter Boyer, Settlement Judge
                      Phillips Ballenger
                      Law Offices of P. Sterling Kerr
                      McDonald Carano Wilson LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                       3
OM 1947A    e,